COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §

                                                  §
  In re:                                                         No. 08-19-00180-CV
                                                  §
  WHATABURGER RESTAURANTS,                                 AN ORIGINAL PROCEEDING
  L.L.C.,                                         §
                                                                   IN MANDAMUS
  Relator.                                        §

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Ruben Morales, Judge of the County Court at Law No. 7 of El Paso County, Texas,

and concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 6TH DAY OF JANUARY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J., Dissenting